Mr. Justice Gary delivered the opinion of the Court. Personally I should be glad to affirm this judgment because of the manner in which the case of the appellant is presented. The question in the case is, whether a ruby and diamond ring sold by the appellees to the wife of the appellant is a family expense, and upon that twenty-one instructions, twenty-four reasons for a new trial, and twenty-eight errors assigned, cloud over and obscure the case of the appellant. Such a mass of chaff has the effect to make one feel that it is useless to hunt for the needle in the bay mow. There is no decided case that touches this, but it shocks the common sense that such a ring is to be regarded as family expense. Suppose a rich wife, and husband with no property; may he indulge in horses and yachts at her cost, as family expense ? Shall she, against her will, furnish him "with full-jeweled watches and gold-headed canes ? We shall not undertake to mark the line. It is easy to put cases, as the appellees do in their brief, that are puzzling. We will reverse without remanding, that the case may be reviewed by the Supreme Court.